BECTON, Judge.
I
This case presents an appeal from a sentence imposed at a resentencing hearing governed by the Fair Sentencing Act. The evidence presented at trial is recited in the earlier appeal of this matter, State v. Corley, 310 N.C. 40, 311 S.E. 2d 540 (1984), and we have incorporated into the body of this opinion only such facts as we find necessary to an understanding of the questions presented for our review.
The defendant was convicted of first degree murder, first degree kidnapping, and felony larceny. The jury recommended a life sentence for the murder, and the trial court consolidated the remaining two convictions and imposed a 30-year sentence to begin at the expiration of the life term. On appeal, our Supreme Court affirmed the convictions of murder and larceny, reduced the kidnapping conviction from first degree to second degree, and remanded the kidnapping and larceny charges for a new sentencing hearing. State v. Corley.
At the resentencing hearing, the parties relied upon evidence that had been presented at trial and at the original hearing. In addition, the defendant presented evidence concerning his good behavior in prison since the imposition of the original sentence. The kidnapping and larceny charges were again consolidated for sentencing. The trial court found eleven mitigating factors and one aggravating factor, and concluded that the factor in aggravation outweighed those in mitigation and imposed the maximum 30-year sentence for second degree kidnapping on the consolidated charges.
*247The defendant appeals, arguing that the trial court committed reversible error in (1) failing to consider defendant’s good record in prison between the first and second sentencing hearings as a nonstatutory mitigating factor; (2) finding as an aggravating factor as to the kidnapping charge that defendant used a deadly weapon; (3) failing to make separate findings in aggravation and mitigation for each of the consolidated offenses; and (4) imposing a 30-year sentence for second degree kidnapping and larceny. We agree that it was prejudicial error for the trial court to refuse to consider evidence of defendant’s prison conduct between sentencing hearings, and it is on that basis we remand this case for re-sentencing. As defendant’s other assignments of error pertain to matters that may recur on remand, we also address them briefly.
II
Defendant first argues that it was reversible error for the trial court to fail to consider his prison conduct between the original sentencing hearing and the resentencing hearing for purposes of mitigation. We agree.
The trial court should find a nonstatutory mitigating factor when defense counsel has made a specific request therefor, and when the evidence is substantial, uncontradicted, and manifestly credible. See State v. Gardner, 312 N.C. 70, 320 S.E. 2d 688 (1984). To permit the trial court to ignore such evidence would eviscerate the Fair Sentencing Act. State v. Jones, 309 N.C. 214, 306 S.E. 2d 451 (1983). Here, the record shows that defendant’s trial counsel requested that the court consider in mitigation of defendant’s sentence the fact that defendant maintained a good prison record between the time of his commitment and the date of the resentencing hearing. The evidence offered in support of this factor was a letter from the prison director stating that while imprisoned, defendant had obtained his high school equivalency diploma as an honors student, that he had been given a job in the prison canteen involving significant responsibility, and that he had committed no infractions. The State did not contest the veracity of this evidence; instead, the prosecutor argued that it was an improper basis for a mitigating factor as the defendant was merely doing, under compulsion, what was expected of him.
In our opinion, defendant has met his burden of persuasion concerning his conduct in prison, viz., that the evidence so clearly *248establishes the facts in issue that no reasonable inferences to the contrary may be drawn, and that the credibility of the evidence is manifest as a matter of law. State v. Jones. And when, as here, the defendant has met this burden of persuasion, the only question remaining is whether the facts shown are of mitigating value. In this connection, the following comments concerning resentenc-ing under the Fair Sentencing Act, are enlightening:
For all intents and purposes the resentencing hearing is de novo as to the appropriate sentence. See State v. Watson, 65 N.C. App. 411, 413, 309 S.E. 2d 3, 4 (1983); State v. Lewis, 38 N.C. App. 108, 247 S.E. 2d 282 (1978). On resentencing the judge makes a new and fresh determination of the presence in the evidence of aggravating and mitigating factors. The judge has discretion to accord to a given factor either more or less weight than a judge, or the same judge, may have given at the first hearing, [although] in the process of weighing and balancing the factors on rehearing the judge cannot impose a sentence greater than the original sentence.
State v. Mitchell, 67 N.C. App. 549, 551, 313 S.E. 2d 201, 202 (1984).
The cases relied upon in State v. Mitchell, State v. Watson and State v. Lewis, held that upon rehearing, an earlier sentence could be modified “if based upon objective information concerning identifiable conduct on the part of the defendant occurring after the time of the original sentencing.” State v. Lewis, 38 N.C. App. at 110, 247 S.E. 2d at 284. This “identifiable conduct” includes evidence of a defendant’s behavior while incarcerated. State v. Watson. See also State v. Stone, 71 N.C. App. 417, 322 S.E. 2d 413 (1984) (resentencing judge made finding in mitigation based upon evidence of defendant’s post-conviction behavior, which included prison records, although he declined to accord the finding any weight).
Thus, the substantial and uncontradicted evidence presented by the defendant was of mitigating value, yet none of the eleven factors in mitigation found by the trial court is directed to defendant’s conduct in prison. The trial court found that the factor in aggravation outweighed those in mitigation, and imposed a sentence in excess of the presumptive. We cannot say that the trial judge would not have been influenced by an additional mitigating factor. *249Therefore, as the defendant may have suffered prejudice from the court’s failure to make a finding in mitigation relating to his post-conviction behavior, he is entitled to a new sentencing hearing.
Ill
We briefly comment on defendant’s other assignments of error.
First, defendant argues that the trial court’s single finding in aggravation, that “[t]he defendant used a deadly weapon at the time of the crimes,” was improper as to the kidnapping because the defendant did not use a deadly weapon during the kidnapping. N.C. Gen. Stat. Sec. 15A-1340.4(a)(l) (1983) includes in its list of aggravating factors: (i) “The defendant was armed with or used a deadly weapon at the time of the crime.” We point out that although there was evidence to support a finding that the defendant was armed with a gun during the kidnapping, the evidence does not suggest the disjunctive part of the statute, that defendant used the gun during the kidnapping.
Next, defendant argues that the trial court committed reversible error in failing to make separate findings in aggravation and mitigation for each of the consolidated offenses. We are aware that a failure to make such separate findings will be deemed harmless error when the factors as found apply equally to each of the consolidated offenses, State v. Higson, 310 N.C. 418, 312 S.E. 2d 437 (1984), as is arguably the case here. However, we emphasize the continuing vitality of the rule of law governing the sentencing of consolidated offenses found in State v. Ahearn, 307 N.C. 584, 300 S.E. 2d 689 (1983), namely, that in order to support a sentence for consolidated offenses varying from the presumptive, “each offense . . . must be treated separately, and separately supported by findings tailored to the individual offense and applicable only to that offense.” Id. at 598, 300 S.E. 2d at 698. On remand, the trial court should accord each offense separate treatment, as Ahearn dictates. We also discourage the practice used by the trial court at the first resentencing — striking out the singular word “crime” on the form typically used for Fair Sentencing Act felonies, and typing in “crimes.”
Finally, the defendant contends that it was a reversible abuse of discretion for the trial court to impose a 30-year *250sentence for the consolidated offenses by concluding that the single aggravating factor outweighed the eleven found in mitigation. Suffice it to say that the weight to be given any particular factor rests in the trial court’s sound discretion, and the balance struck by the court will not be disturbed if there is support in the record for the determination. State v. Ahearn. Accord State v. Baucom, 66 N.C. App. 298, 311 S.E. 2d 73 (1984) (only one factor in aggravation needed to support sentence greater than presumptive).
Remanded for resentencing.
Judge WEBB concurs.
Judge PARKER dissents.